UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4507


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STACY RENEE WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:07-cr-01122-PMD-2)


Submitted:    January 19, 2010              Decided:   February 10, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis E. Jones, DENNIS E. JONES & ASSOCIATES, P.C., Lebanon,
Virginia, for Appellant.      W. Walter Wilkins, United States
Attorney, Alston C. Badger, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stacy Renee Williams pled no contest to one count of

possession with intent to distribute a quantity of crack cocaine

and   a   quantity     of    marijuana,         in    violation        of     21       U.S.C.A.

§ 841(a)(1), (b)(1)(C), (D) (West 1999 & Supp. 2009).                              Under the

properly calculated advisory Sentencing Guidelines, her range of

imprisonment was forty-one to fifty-one months.                              The district

court,    after    giving    consideration           to    the    sentencing            factors

under 18 U.S.C. § 3553(a) (2006) and the disparity between crack

cocaine     and     powder        cocaine       sentencing,           varied       downward,

sentencing Williams to eighteen months’ imprisonment.                              She filed

a timely notice of appeal.

            On    appeal,    Williams       states        that    “[s]entencing          based

upon anything other than a 1 to 1 crack to powder cocaine ration

[sic]     is      inherently        unfair        and       unreasonable,”               citing

Kimbrough v. United States, 552 U.S. 85 (2007), and Spears v.

United    States,    129     S.    Ct.   840     (2009),         as   well        as    several

district court cases.             See Appellant’s brief at 8, 10-12.                         We

disagree.

            We review a sentence for reasonableness under an abuse

of discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).     This review requires appellate consideration of both

the   procedural     and    substantive         reasonableness          of    a    sentence.

Id.       Procedural    reasonableness           is       determined         by    reviewing

                                            2
whether the district court properly calculated the defendant’s

advisory       Guidelines       range     and     then    considered       the    18    U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49-51.        “Regardless of whether the district court imposes

an above, below, or within-Guidelines sentence, it must place on

the     record      an     ‘individualized             assessment’        based        on   the

particular       facts     of    the     case    before    it.”      United       States     v.

Carter,     564     F.3d     325,       330     (4th     Cir.    2009).          Substantive

reasonableness of the sentence is determined by “taking into

account the ‘totality of the circumstances, including the extent

of any variance from the Guidelines range.’”                          United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552

U.S. at 51).

               We   find        the     district       court’s     sentence       was       both

procedurally        and    substantively             reasonable.       Accordingly,          we

affirm the sentence.             We dispense with oral argument because the

facts    and    legal      contentions          are    adequately    presented         in   the

materials       before     the        court   and     argument     would    not     aid     the

decisional process.

                                                                                    AFFIRMED




                                                 3